           Case 1:13-md-02481-PAE Document 1234 Filed 04/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



    IN RE ALUMINUM WAREHOUSING
    ANTITRUST LITIGATION
                                                                       13-md-2481 (PAE)
    This Document Relates To:                                          14-cv-3116 (PAE)
                                                                       15-cv-8307 (PAE)
    In re Aluminum Warehousing Antitrust
    Litigation (Direct Purchaser Plaintiffs),                                ORDER
    No. 14-cv-3116-PAE (S.D.N.Y.)

    Fujifilm Manufacturing U.S.A., Inc. v. Goldman
    Sachs & Co., No. 15-cv-8307-PAE (S.D.N.Y.)



PAUL A. ENGELMAYER, District Judge:

          In light of the unprecedented impact of COVID-19 on the Court’s operations—as well as

the Court’s February 2020 revision of its Individual Rules regarding redactions and filing under

seal—the Court directs the parties electronically to file under seal1 unredacted text-searchable

versions of all operative submissions relating to: (i) the two motions to dismiss for lack of

personal jurisdiction pending in No. 15 Civ. 8307 (PAE) (“Fujifilm docket”); and (ii) the class

certification and Daubert motions pending in No. 14 Civ. 3116 (PAE) (“Direct Purchasers

docket”). The Court requests that the parties highlight in yellow any information that was

redacted in the original filing. In keeping with the parties’ existing practice, the documents

relating to the motions to dismiss should be filed only on the Fujifilm docket, but the documents




1
 For the avoidance of doubt, the re-filed documents should be accessible by the Court and the
parties only; public and/or redacted versions of the documents have already been filed on the
docket. Each re-filed document should note, in docket text, to which existing docket number it
corresponds.
       Case 1:13-md-02481-PAE Document 1234 Filed 04/14/20 Page 2 of 2



relating to the class certification and Daubert motions should be filed on both the Direct

Purchasers docket and the MDL docket, No. 13 MD 2481 (PAE).

       The Court requests that the parties re-file the Fujifilm documents by Friday, April 17,

2020, and that the parties re-file the Direct Purchasers documents by Friday, April 24, 2020.

The Court wishes all counsel well during these challenging times.



       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: April 14, 2020
       New York, New York




                                                 2
